
	
		I
		112th CONGRESS
		2d Session
		H. R. 6498
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mrs. Bachmann
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend section 1932 of the Social Security Act to
		  require independent audits and actuarial services under Medicaid managed care
		  programs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Medicaid Integrity Act of
			 2012.
		2.Independent audit
			 and actuary requirements for State Medicaid managed care programs
			(a)In
			 generalSection 1932 of the
			 Social Security Act (42 U.S.C. 1396u–2) is amended by adding at the end the
			 following:
				
					(i)Independent
				audit requirements
						(1)In
				generalAs a condition of
				receiving a payment under section 1903(a) with respect to expenditures under a
				contract with a managed care entity under section 1903(m), a State, acting
				through the State agency under the State plan or another State entity, shall,
				in accordance with this subsection, enter into a contract with an independent
				auditor to—
							(A)conduct audits of
				such managed care entity under such contract; and
							(B)report the results of such audits under
				paragraph (7).
							(2)Independent
				auditor definedIn this
				subsection, subject to subparagraph (B), the term independent
				auditor means, with respect to the audit of a managed care entity in a
				State for a period of time, an auditing entity that—
							(A)had no financial
				relationship with the managed care entity or an affiliate of such managed care
				entity for activities occurring during the period for which the audit is
				conducted;
							(B)has no such financial relationship with the
				managed care entity or affiliate for the period during which the audit is being
				conducted; and
							(C)with respect to the initial audits under
				paragraph (4) of a managed care entity, has not had such a financial
				relationship with the managed care entity or affiliate during the 2-year period
				ending on the date the auditing entity and State enter into a contract under
				paragraph (1).
							(3)Standards for
				audits
							(A)In
				generalThe Secretary shall set uniform standards for the audits
				required under
				paragraph (4).
							(B)Requirements for
				standardsThe standards under
				subparagraph (A) shall—
								(i)be consistent with Federal Government
				auditing standards issued by the Comptroller General of the United
				States;
								(ii)specify a uniform reporting format for the
				reporting of such audits under
				paragraph (7); and
								(iii)require that any
				report for an audit required under
				paragraph (7) include a certification by a
				certified public accountant.
								(4)Types of audits
				and information required
							(A)In
				generalThe independent auditor contracting with a State under
				paragraph (1) shall conduct and complete,
				for each managed care entity with a contract under section 1903(m) in such
				State the following:
								(i)A
				biannual financial audit described in
				paragraph (5).
								(ii)A
				biannual performance-compliance audit described in
				paragraph (6).
								(B)Timing of
				audits
								(i)Initial,
				staggered auditsFor the purpose of establishing baseline data,
				with respect to each managed care entity with a contract under section 1903(m)
				with a State, the State shall complete—
									(I)an initial audit
				under
				subparagraph (A)(i) not later than 6
				months after the date of enactment of the Medicaid Integrity Act of 2012;
				and
									(II)an initial audit under
				subparagraph (A)(ii) not later than
				18 months after such date.
									The initial
				audit of an entity under
				subparagraph (A)(ii) shall be
				completed approximately 1 year after the initial audit of the entity under
				subparagraph (A)(i).(ii)Subsequent,
				staggered auditsSubsequent audits under each such subparagraph
				shall be completed every two years.
								(C)Period covered
				by audit
								(i)In
				generalEach audit under this paragraph shall cover a
				2-calendar-year period.
								(ii)Initial
				financial auditThe first
				biennial financial audit under subparagraph (A)(i) shall cover the
				2-calendar-year period that ends on the last day of the calendar year that ends
				6 months before the deadline for completion of such initial audit under
				(B)(i)(I).
								(iii)Initial
				performance-compliance auditThe first biennial performance-compliance
				audit under subparagraph (A)(ii) shall cover the 2-calendar-year period that
				ends on the last day of the calendar year that ends 6 months before the
				deadline for completion of such initial audit under (B)(i)(II).
								(5)Biannual
				financial auditA biannual
				financial audit under
				paragraph (4)(A)(i), with respect to
				a managed care entity with a contract under section 1903(m) in a State, is an
				audit of the finances of the managed care entity relating to such contract.
				Each such audit shall include an audit of at least the following
				information:
							(A)Expenses and
				revenuesWith respect to services provided under such contract,
				the managed care entity’s—
								(i)administrative
				expenses;
								(ii)revenues,
				including investment income; and
								(iii)payments made by
				the managed care entity for nonadministrative services.
								(B)Claims and
				encounter dataSubject to
				paragraph (7)(C)—
								(i)claims data
				related to services provided by such managed care entity under such contract;
				and
								(ii)encounter data that relate to such services
				and support such claims.
								(C)Expenditures on
				patient servicesWith respect
				to services provided under such contract, the managed care entity’s payments to
				health care providers, that have been issued a national provider identifier
				under title XI, for items and services furnished on behalf of beneficiaries
				based on the claims and encounter data described in
				subparagraph (B).
							(D)Provider payment
				ratio
								(i)In
				generalThe ratio of the payments to health care providers
				described in
				subparagraph (C) to the aggregate
				payments to the managed care entity under the contract.
								(ii)ConstructionThe ratio under
				clause (i) is not a medical loss
				ratio and is not comparable to a medical loss ratio.
								(E)Provider payment
				rates and methodologiesSubject to
				paragraph (7)(C)(ii), the managed
				care entity’s payment rates and payment methodology for health care services
				under such contract, by provider type or service category, including a
				description of—
								(i)alternative
				payment arrangements between the managed care entity and providers; and
								(ii)payments made by
				the managed care entity to providers that are separate from claims for services
				provided.
								(F)Identification
				of administrative vendorsWith respect to services provided under
				such contract, identification of providers and vendors for administrative
				services under contract with the managed care entity.
							(G)Reserve fund
				contributionsContributions that the managed care entity has made
				to its reserve fund under such contract.
							(H)ReinsuranceData
				on the amount of reinsurance or transfer of risk that the managed care entity
				has obtained with respect to the risk assumed by such entity under such
				contract.
							(I)Charitable
				contributions and donationsContributions and donations that the
				managed care entity has made to government or non-profit entities, the identity
				of such government or non-profit entities, and the amount of the contributions
				and donations made to each such entity.
							(6)Biannual
				performance-compliance auditA biannual audit under this
				paragraph (4)(A)(ii), with respect
				to a managed care entity with a contract under section 1903(m) in a State, is
				an audit of the performance of such managed care entity under such contract
				(including with respect to the performance of risk assessment under the
				contract) and the compliance of such managed care entity, during the period
				covered by the audit, with—
							(A)the terms of the
				contract; and
							(B)applicable State
				and Federal laws, regulations, and guidance, including provisions of such laws,
				regulations, and guidance related to allowable costs under such
				contracts.
							(7)Reporting and
				public availability of audit results
							(A)Notice and
				opportunity for comment
								(i)In
				generalWith respect to an audit of a managed care entity
				conducted by an independent auditor under this subsection, such auditor
				shall—
									(I)submit a report on
				the results of the audit to the managed care entity; and
									(II)provide the
				managed care entity with the opportunity to submit comments on such audit to
				the auditor during a 30-day period.
									(ii)Review of
				comments and revision of reportThe independent auditor shall
				review the comments submitted under clause (i)(II) and may revise such report
				based on such comments.
								(B)Public
				report
								(i)In
				generalNot later than 45 days after the end of the 30-day
				comment period provided under subparagraph (A)(i)(II), the independent auditor
				shall submit to the Secretary, the State, and the managed care entity a report
				containing the results of such audit (including, in the case of an annual
				financial audit under
				paragraph (4)(A)(i), the information
				described in paragraph (5)(D)), any comments received under subparagraph
				(A)(i)(II), and an executive summary of the audit report. The Secretary for
				good cause may extend by not more than 30 days the deadline for submitting a
				report under the previous sentence.
								(ii)Posting on
				public web siteSubject to subparagraph (C), not later than 30
				days after the date that the State receives a report under clause (i), the
				State shall post such report (including the executive summary of the report) on
				a Web site maintained by the State in connection with administration of this
				title and available to the public.
								(C)Privacy and
				confidentiality protection
								(i)Patient
				protectionsNothing in this
				subsection shall be construed as modifying the application of the HIPAA privacy
				regulations (as defined in section 1180(b)(3)).
								(ii)Protection of
				certain proprietary informationNothing in this subsection shall be
				construed as authorizing the public disclosure of the payment rates that a
				managed care entity uses to pay any health care provider or the methodology
				that the managed care entity uses to develop such rates.
								(iii)Protection of
				encounter dataSubject to
				clause (i), an independent auditor,
				when submitting a report under
				subparagraph (A), may submit encounter
				data to a State. An independent auditor, or a State, shall not submit to the
				Federal Government any encounter data that are collected for purposes of the
				audits under this subsection.
								(D)Withholding of
				payment for failure to report
								(i)In
				generalIf a report required
				under this paragraph is not submitted to the Secretary as required under
				subparagraph (B)(i) by an independent auditor with respect to a managed care
				entity in a State, the Secretary shall withhold, by the withholding percentage
				under clause (ii), the payment to the State under section 1903(a) for
				expenditures under a contract under section 1903(m) for the managed care entity
				for the period during which the report is due but not submitted.
								(ii)Withholding
				percentageThe withholding percentage specified in this clause
				is—
									(I)5 percentage
				points; plus
									(II)if the failure to
				report continued beyond 30 days after the date on which such report was due
				under
				subparagraph (B)(i), 5 additional
				percentage points for each subsequent 30-day period until such report is
				submitted.
									(iii)Restoration of
				paymentAny amounts withheld under this subparagraph due to the
				failure to submit a report shall be paid to a State not later than 10 days
				after the date such report is submitted.
								(8)Response to
				deficiencies
							(A)ReportIf a report submitted under
				paragraph (7) indicates a deficiency with
				respect to the financial reporting, performance, or compliance (as applicable)
				with respect to a managed care entity with a contract under section 1903(m)
				with a State, not later than 30 days after the date of submission of such
				report the State shall submit to the Secretary (and post on the Web site
				referred to in
				paragraph (7)(B)(ii)) documentation
				of any action that the State has taken or intends to take in response to a
				reported deficiency. Such documentation shall include documentation of any of
				the following:
								(i)Adjustments to the
				terms of new or renewed contracts with such managed care entity.
								(ii)A
				corrective action plan entered into by the managed care entity with such
				State.
								(iii)Any intermediate sanction under subsection
				(e) against the managed care entity.
								(iv)Termination of
				the contract with the managed care entity.
								(B)OIG report to
				CongressThe Secretary, acting through the Inspector General in
				the Department of Health and Human Services, shall annually submit to Congress
				and make available to the public a report on the audits conducted under this
				subsection and the responses of States to reports of deficiencies in such
				audits. Such report shall contain such recommendations for changes in law or
				regulation as may be appropriate to ensure the prudent expenditure of funds for
				items and services furnished through managed care entities.
							(9)Access to
				information required under contract; sanctions for misrepresentation or
				falsification of records
							(A)AccessIf
				a State enters into or renews a contract under section 1903(m) after the date
				of the enactment of the Medicaid Integrity
				Act of 2012, such contract shall provide that the managed care
				entity, as a condition of receiving payment under such contract, shall provide
				the independent auditor with access to all information necessary for purposes
				of the audits under
				paragraph (4).
							(B)Sanctions for
				misrepresentation or falsificationThe misrepresentation or
				falsification of information that is furnished for purposes of such an audit
				shall be subject to a civil monetary penalty under subparagraph (B)(i) of
				section 1903(m)(5) in the same manner as a misrepresentation or falsification
				described in subparagraph (A)(iv)(I) of such section.
							(10)Application to
				waiver StatesIn the case of
				any State which is providing medical assistance to its residents under a waiver
				granted under section 1115, the Secretary shall require the State to meet the
				requirements of this subsection and subsection (j) in the same manner as the
				State would be required to meet such requirement if the State had in effect a
				plan approved under this title.
						(11)Reducing
				duplicate auditsNotwithstanding any other provision of this
				title, insofar as the Secretary determines that the performance of an audit
				under this subsection duplicates the performance of an audit required under
				another provision of this title, the completion of the audit under this
				subsection shall satisfy such requirement.
						(12)Reservation of
				State powersNothing in this subsection shall be construed to
				limit the power of a State, including the power of a State to pursue civil and
				criminal penalties under State law against any individual or entity that
				misuses, or engages in fraud or abuse related to, the funds provided to a State
				under this title.
						(13)ConstructionNothing
				in this subsection shall be construed to prevent the Secretary from taking any
				action, including disallowances of payment, with respect to violations of this
				title related to a contract with a managed care entity.
						(14)Definitions
							(A)Affiliate of the
				managed care entityFor
				purposes of this subsection and subsection (j), the term affiliate of the
				managed care entity means an entity that, to a significant extent, is
				associated or affiliated with, or has control of or is controlled by, the
				managed care entity or that is related to such managed care entity by common
				ownership. For purposes of this definition—
								(i)common ownership
				exists if an individual or individuals possess significant ownership or equity
				in the managed care entity and the affiliate of the managed care entity;
				and
								(ii)control exists if an entity has the power,
				directly or indirectly, to significantly influence or direct the actions or
				policies of another entity.
								(B)Contract
				yearFor purposes of this
				subsection, the term contract year means, with respect to a
				managed care entity and a State, the 12-month period that begins on the
				effective date of a contract under section 1903(m) between the managed care
				entity and the State, and each subsequent 12-month period while such contract
				is
				effective.
							.
			(b)Independent
			 actuarySection 1932 of the Social Security Act (42 U.S.C.
			 1396u–2), as amended by section 2, is further amended by adding at the end the
			 following:
				
					(j)Independent
				actuaryAs a condition of
				receiving a payment under section 1903(a) with respect to expenditures under a
				contract between a State and a managed care entity under section 1903(m), a
				State may not enter into an agreement with an entity (referred to in this
				subsection as an actuary) to provide actuarial services related to
				the State’s administration of such contract unless the following requirements
				are met:
						(1)No actuarial
				services or financial relationship for contract periodThe actuary has not provided actuarial
				services to the managed care entity for, or otherwise had any financial
				relationship with the managed care entity during, any period of the contract
				(between such managed care entity and the State) with respect to which the
				actuarial services under the agreement (between the actuary and the State) are
				to be provided.
						(2)No financial
				relationship during term of agreement with StateThe actuary
				agrees not to have such a financial relationship with the managed care entity
				or affiliate during any part of the period of the agreement (between the State
				and the actuary).
						(3)Special rule for
				first contract yearFor the
				first contract year in which this subsection applies, the actuary has not had
				such a financial relationship with the managed care entity or affiliate during
				the 2-year period ending on the date the actuary and State enter into an
				agreement subject to this
				subsection.
						.
			(c)Transitional
			 financial incentives to StatesSection 1903(a)(3) of the Social Security
			 Act (42 U.S.C. 1396b(a)(3)) is amended by inserting after subparagraph (F) the
			 following:
				
					(G)75 percent of so much of the sums expended
				as are attributable to expenditures for the first 3 biannual financial audits
				conducted under section 1932(i)(4)(A)(i) after the date of enactment of the
				Medicaid Integrity Act of 2012, and for the first 2 biannual
				performance-compliance audits conducted under section 1932(i)(4)(A)(ii) after
				such date;
				plus
					.
			
